ACCEPTED
                                                                                                                        03-14-00516-CR
                                                                                                                               4178674
                                                                                                              THIRD COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                   2/17/2015 2:45:07 PM
                                                                                                                      JEFFREY D. KYLE
                      THIRD COURT OF APPEALS CAUSE NUMBER 03-14-00516-CR                                                         CLERK
                              TRIAL COURT CAUSE NO. D-14-0081-SA


                                                                                            FILED IN
STATE OF TEXAS                                              ss      IN THE           3rd COURT OF APPEALS
                                                            §                            AUSTIN, TEXAS
vs.                                                         §          51
                                                                                     2/17/2015 2:45:07 PM
                                                                    391 JUDICIAL DISTRICT
                                                            §                          JEFFREY D. KYLE
MARK ANTHONY SERRANO                                        §       TOM GREEN COUNTY, TEXAS  Clerk


                                           MOTION FOR EXTENSION

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Mark Anthony Serrano. Appellant, and files this Motion for Extension for submission of the
appellant's brief for the fo llowing reasons:

         I.       Appellant has written several letters to my office in the last month requesting that specific issues

be addressed in his appeal. I am currentl y corresponding with Appellant and have written him to in form him which

issues will be addressed in his appeal. I request this extension so that I may receive a reply from my client regarding

my correspondence, before I submit a brief on appellant's behalf.

         2.       Appellant's appeal brief was originally due on November 30m, 20 14 and this is the third request
for extension by Appellant.

         3.        Appellant 's counsel requests an extension of time to prepare the appellant's brief for this appeal
until March 5'". 20 15.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court enter its order extending
the deadline for submission of appellant's brief in this appeal.



                                                      Respectfully submitted,


                                                      RAND~
                                                          LLS T = ¢                         -
                                                      By:                        ~)
                                                            R-andol L. Stou
                                                            State Bar No. 4083914
                                                            Attorney for Mark A. Serrano

                                              Certificate of Service

         I certify that the foregoing has been deli ve red to the Tom Green County, Te xas Distric t
Auomey's office by pe